                                                                 FILED
                                                          2021 FEB 9 AM 10:02
                                                                CLERK
                                                          U.S. DISTRICT COURT
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


  CRYSTAL LAGOONS U.S. CORP. AND
  CRYSTAL LAGOONS TECHNOLOGIES                         ORDER DENYING MOTION TO
  INC.,                                              DISMISS AND MOTION TO COMPEL

                 Plaintiffs,                                   Case No. 2:19-cv-00796

         vs.                                                  JURY TRIAL DEMAND

  CLOWARD H20 LLC,                                             Judge Bruce S. Jenkins

                Defendant


       On February 8, 2021, the Court conducted a virtual and telephonic hearing on Defendant

Cloward H2O’s Motion to Dismiss Plaintiffs’ Third Amended Complaint (Dkt. No. 78) and

Motion for Short Form Discovery re: Motion to Compel Compliance with Local Patent Rues 2.3

or to Strike Non-Compliant Contentions (Dkt. No. 91). Anthony Zeuli argued on behalf of

Plaintiffs Crystal Lagoons U.S. Corp. and Crystal Lagoons Technologies Inc. Jared Braithwaite

argued on behalf of Defendant Cloward H2O (“Cloward”). Having considered the parties’ briefs,

the evidence presented, the arguments of counsel, and the relevant legal standards, the Court

ruled at the hearing and DENIED both Motions. In confirmation of that ruling, and for good and

sufficient cause shown:

       IT IS HEREBY ORDERED:

       That Cloward’s Motion to Dismiss Plaintiffs’ Third Amended Complaint (Dkt. No. 78) is

DENIED,

       That Cloward’s Motion for Short Form Discovery re: Motion to Compel Compliance

with Local Patent Rues 2.3 or to Strike Non-Compliant Contentions (Dkt. No. 91) is DENIED,

and
       That Cloward shall file its answer to the Third Amended Complaint on or before

February 23, 2021.

       SIGNED this 9th day of February, 2021.

                                           BY THE COURT:

                                           ________________________________
                                           Judge Bruce S. Jenkins
                                           U.S. District Court Judge
